Citation Nr: 9908277	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from July 1944 until August 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the cause of the veteran's death.  


FINDING OF FACT

On March 16, 1998, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that she wished to withdraw her appeal for service 
connection for cause of death due to a heart condition. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.202, 20.204(b), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

By fax received on January 22, 1999, the appellant indicated 
that she wished to withdraw the appeal for service connection 
for cause of the veteran's death due to a heart condition and 
to cancel a scheduled Board hearing.  She requested that the 
claims folder be returned to the RO.  In light of this 
communication, the Board finds that the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 




- 2 -






- 1 -


